Case: 20-11106     Document: 00516302182         Page: 1     Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       May 2, 2022
                                  No. 20-11106
                                                                     Lyle W. Cayce
                                Summary Calendar
                                                                          Clerk


   In the Matter of William Paul Burch

                                                                       Debtor,

   William Paul Burch,

                                                                     Appellant,

                                       versus

   Mark X. Mullin,

                                                                     Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1006



   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11106      Document: 00516302182           Page: 2     Date Filed: 05/02/2022




          William Paul Burch appeals the district court’s dismissal of his appeal
   arising from a proceeding in the bankruptcy court for the Northern District
   of Texas. The bankruptcy appeal was dismissed without prejudice under
   Federal Rule of Civil Procedure 41(b) after Burch failed to comply with the
   district court’s order to pay the required filing fee.
          Burch has moved to remand the case to the district court. He asserts
   that he is now able to pay the filing fee because his financial situation has
   improved. Also, he moves to procced in forma pauperis (IFP) on appeal. To
   proceed IFP, a litigant must be economically eligible, and his appeal must
   not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the
   appeal is frivolous, we will dismiss it. See Baugh v. Taylor, 117 F.3d 197, 202
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we concluded that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 293 (5th Cir.
   2021). Also, his conclusional assertions effectively fail to identify any error in
   the dismissal of his bankruptcy appeal for failing to pay the filing fee, and he
   has not shown a nonfrivolous issue on appeal. See Carson, 689 F.2d at 586.
   Thus, the motion to proceed IFP is denied, and the appeal is dismissed as
   frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2. His motion to
   remand is denied. His motion to supplement the record also is denied.
          Because Burch failed to heed our prior sanctions warnings and our
   direction to withdraw any pending appeals that were frivolous, we previously
   imposed monetary sanctions. Burch v. Select Portfolio Servicing, Inc. (Matter of
   Burch), No. 20-11171, 2022 WL 212836, *1 (5th Cir. Jan. 24, 2022)
   (unpublished) ($250 sanction); Burch v. America’s Servicing Company (Matter
   of Burch), No. 20-11074, 2021 WL 5286563, *1 (5th Cir. Nov. 12, 2021)
   (unpublished) ($100 sanction). Burch, who has paid the monetary sanctions,
Case: 20-11106         Document: 00516302182           Page: 3    Date Filed: 05/02/2022




                                        No. 20-11106


   has repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to our jurisdiction are directed to return to Burch unfiled any
   submissions he should make until the sanction imposed in this matter is paid
   in full.
              We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
              MOTIONS          DENIED;           APPEAL          DISMISSED        AS
   FRIVOLOUS;               SANCTIONS            IMPOSED;          ADDITIONAL
   SANCTION WARNING ISSUED.




                                             3